Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 28, 2019

                                      No. 04-19-00280-CR

                                    Edgar Mario MORENO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2017CRF-001147-D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER
        After we granted Appellant’s first and second motions for extension of time to file the
brief, Appellant’s brief was due on August 28, 2019. See TEX. R. APP. P. 38.6(a). Before the
twice-extended due date, Appellant filed a third motion for an extension of time to file the brief
until September 27, 2019.
       Appellant’s motion is GRANTED; the brief is due on September 27, 2019.

       Any further motion for extension of time to file Appellant’s brief will be disfavored.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court